                                       DOCUMENT 11-1 Filed 03/19/20 Page 1 of 2
            Case 2:20-cv-00198-ALB-JTA Document
                               In the Circuit Court of M9Momery
                                                              ‘ CRun%4tabama
                                       Case Number: LN aocu- luLt

              n
              L‘kin.u4), Gvir4p)(414,                           v., -
            Piaintiff(s)                                             Defendant(s)
 Address:                         iit <4 1                        Address:   /0 Û 1 111i -Pak_ Or,
                                             iwor                                           61-43
                                                                                    bikt, cg,

&tr.-           Lits).5411       4 0°                             Additional Defendant:JX/   AUPAGrh
                                                                                       1114411Wh 4gt f;4.1°S
     \pkty, ..tn, 14                       410. 6iktc
                                   00-- G4r,                          pi/ie. 1 NAtly                                to4
            y 044 44,1
                  '    poefii4-41 Am,                         crc.prii (4-8twk-eff, s_ 11 p,itya
                              , -314101.,-cly_ 4(4- rft9 tiktn IMA *IL IAA
                            1:.                                                        itil4     614A. ;
                                   viirtd        G.ktpriAlt     WVY4/NIIVI             4A.d
hAapi„,,,,,t,              1,4 1 slot i\,/i opte-A-k                    A/
                                                                         C.-tpenV                 ak
                        avd ozi                  ['honk Rea (41 k
hv 4ra 4,4‘,4_           11.: ihy    *Au- i•A,L     cii.h.N.i4,4)01/ /1/441A
• .e, G‘hrk,
)                 Frt. 4,11.i.k   1466. of- /Ilk         'vitro% cifrdikti 41 4
           rkiluic itisty kv,x *L. $i„,t,,p               11-444.4, 44v         pLtr—
       rilt14,1 ILIONtd Altell\)14-Al                    1 (A, f.4_.kit/vONA                 44/444i4-4-4 twitis-c
       111v                                               640, thLi d GIVA.                                    tkck ik
                                                                                                                     rrl
 O('c- &ion                         1,4^#414,i         ftwArt          AKdAtei                ./ i,,l        t aiurkohb
                     kV-               apt   OftI.              (dAnit41
                                                                4,
    4,A                             tok‘k w)-1                     do,,04                                _      rA
pttfrimikkikmih\if..                   ditf"-A•41 Autk iv! &14,1‘ fiviA44
                                         sk,4 f     c16.4. lkot utt                                     tivAirr,,k,../ 4
P'44/1^,h14 414ki\q‘                    hooth14. t.u" Pt.*.                   ,11--cluAtt,              1.;4Ak.
 r4.-84- 4 4\PAL6eL
      n-q okilP mdtme. km Nvokd ett50,4-                                         tWrit(AA-,Tio) 0644)1
   i kajr‘                                     tyit, 06.04,
             1 t Vt. LI                      114f-               Plaintiffs feature

k.r.A "km.. ai•            GA,,,p4tc    cimt.                    Phone:(7)7,                    01
                         114:y, Cm rcirIli\A\‘,J
ottpi0 ent qr                     t4Iff
                                              „               161-      vds,JiN t4 1,kNOLiti 4fA,                  (
                                                                                                                   t fU
                                                                                                                     "

                    phovy6kr                              VA-1\            k          fkrük,/      fk: WI                441\i/t
             Case 2:20-cv-00198-ALB-JTA Document 1-11 Filed 03/19/20 Page 2 of 2
                                          DOCUMENT

Lrek                                      1+12.• sk1C( dm&
    J 114‘,4-           t) 41.4,41A 9,0%) .1) GI+           aki"y            cAtiJ r,404,/
             /1,L, kusv.tol
 $VVX,       II     slik SLINso,t6̀44-J                 64,1,rA16 arkd PI do I d         isAk,
 tk Cikinkikf kuth,l'A                            t      4441 k        Al‘j al
                                                                             , vi

           1+11"- C1(41/M        0.41                           it4v1''l61A h                     hi% e
     ‘
     i 171it /1\404144,4, 4,0. rut,.
                                                                         iXtitik Ad-                       ,
                          rki,(i- 14             Afil      vt          6-t             "-
                                                                                        /L,rioNt

rA/0414114              A,fit 4104,441, datilli(wq                              k,744. /X(i           h$01-4.
00( 111,A 76,
   kAA/4- alt 14. ics-tri\ty of",
                                r P,404,Ak4q Ice/4    44-"                                                 •
 tfrick r               1010-64g ild sl-51\A)1)0-'• 401)4944 71N1 4""
'C 144414k41                  f)en itorohitti gA4,0-4,..001)10.4)
 ccip,4,44,1                                     (1,IN,r01.) 1j kJ
 Apt              I/44- nyy .14h;Alvi                  4,1,,p4k 1.
                                                        6,4 z1 Ay

 co-(                  k44 04)(A.   0.,41'14.411 4 eirAki Alf &r-Akvit, kvti
 9001.1giftql,4                 r      ,.1"L citylomi     ikilda\)
         /t t/             1,11 etc-A-119-             hailvvra•A                       fay   1/44
                                                                                                 0




  'C'reLly
                             aLltei                  g,4, hkoe         wh.,,L /
             h1L ,-)-14‘A)- (Fe,. A,41.1t.,/144k(c4), --rW              kA401.7d,
             Al          it I              (
                                                               r CagiN4+ 4v%444v
                                                            Ailtlik -0(ArAkt'a

  Aid        k ItitivLf                            dt-4,            fl                                L.
  "rlY}'Ne/ yvv4At.,
           n-kt C111611 1‘.•Stec IINiv4V1                                clvd,d 411).4- Ay )444,
  v4141 ;1^t Culypil 1) ;PNt(0,011,111.              mysio-yi                                     1;4,442
  heiC
   X. kir
          11\ ed/                        -Ayr) (4114.4y 'hi /11'4-       itA 14.             44
                                                                                              $4:fillfr/
                ki      ht,         11   h,,te   A„/.      ty P.,      di- itAly      kw
                                                                                       , / 4/
                                                                                                  4

                      c      _
                  thvei. 5Atke
                             /1-41-4  A.1,,,,Ad                        4/
     10144/14,74'1    ki
  ork Lk/kJ 44,N hb ? t         doll 14 .4 040.4 A.1./
                                   s
                                   ,  fati4,-1X 17
    L6A-Nj 411,1ut
 ti ll1)1
       /
       44tkiah
                ,  f.
                   ti    V‘L
                   "(71" 414h14
                                A►
                      hosnAktil dit-• hei-d
                                            A
                                                 7
                                                 /4‹
                                                                   e," Y        6}(   11"4
